      Case 1-18-45087-cec             Doc 17       Filed 11/19/18     Entered 11/19/18 14:04:46




 UNITED STATES BANKRUPTCY COURT
 EASTERN DISTRICT OF NEW YORK
 ------------------------------------------------------------x
 In re:                                                             Chapter 13

            Richard Tobing,                                         Case No. 18-45087-cec

                                      Debtor(s).
 ------------------------------------------------------------x

                                       ORDER TO SHOW CAUSE

        WHEREAS, on September 5, 2018, Richard Tobing (the “Debtor”) filed a voluntary

petition for relief under chapter 13 of the Bankruptcy Code (the “Chapter 13 case”); and

        WHEREAS, the Debtor is represented by Pasquale Calcagno, Calcagno & Associates

(“Debtor’s Counsel”), in the Chapter 13 case; and

        WHEREAS, on October 29, 2018, the Chapter 13 Trustee filed a motion seeking to

dismiss the Chapter 13 case, sanction Debtor’s Counsel, including the disgorgement of legal

fees, for misconduct under Rule 9011 (the “Motion”) (Chapter 13 case, ECF Doc. No. 16); and

        WHEREAS, on November 1, 2018, the Debtor, pro se, filed a voluntary petition for

relief under chapter 11 of the Bankruptcy Code, Case No. 18-46387-cec (the “Chapter 11 case”);

and

        WHEREAS, on November 15, 2018, a hearing on the Motion was held, at which there

was no appearance by the Debtor or Debtor’s Counsel; and

        WHEREAS, the Initial Case Management Conference in the Chapter 11 case is

scheduled for December 20, 2018 at 3:00 p.m.; and

        NOW, THEREFORE, it is hereby

        ORDERED, that Debtor’s Counsel shall appear on December 20, 2018, at 3:00 p.m., in

Courtroom 3529 at the United States Bankruptcy Court for the Eastern District of New York,



                                                         1
      Case 1-18-45087-cec         Doc 17     Filed 11/19/18     Entered 11/19/18 14:04:46




271-C Cadman Plaza East, Brooklyn, NY 11201, and show cause why the Debtor’s Counsel

should not be sanctioned pursuant to 11 U.S.C. § 105(a) and Bankruptcy Rules 2017 and 9011

for failure to provide adequate representation to the Debtor; and it is further

       ORDERED, that the Debtor shall appear at the Initial Case Management Conference in

the Chapter 11 case on December 20, 2018, at 3:00 p.m., in Courtroom 3529 at the United

States Bankruptcy Court for the Eastern District of New York, 271-C Cadman Plaza East,

Brooklyn, NY 11201; and it is further

       ORDERED, that failure to comply with this order shall be additional grounds for

sanctions.




                                                                ____________________________
 Dated: Brooklyn, New York                                              Carla E. Craig
        November 19, 2018                                       United States Bankruptcy Judge


                                                  2
